EXHIBIT FOR IMMEDIATE RELEASE CONTACT: STEPHANIE CLARKE January 16, 2009 415-381-8198 steph@hamiltoninkpr.com BANK OF MARIN BANCORP GROWS TO $1 BILLION IN ASSETS AND REPORTS SOLID EARNINGS IN AN UNCERTAIN ECONOMY Novato, CA Bank of Marin Bancorp (Nasdaq: BMRC) President and CEO Russell A. Colombo announced Bank of Marin Bancorp (Bancorp) exceeded $1 billion in assets at December 31, 2008.Earnings for 2008 totaled $12.2 million compared to $12.3 million for 2007. Diluted earnings per common share were $2.31 in 2008, unchanged from 2007. “Achieving $1 billion in assets is a milestone for the Bank of Marin after nineteen years in business,” said Joel Sklar, M.D., Chairman of the Board, “particularly since we accomplished this while maintaining our strength and stability, as evidenced by receiving Bauer Financial’s five star rating for 38 consecutive quarters.” In the fourth quarter of 2008, Bancorp participated in the U.S. Treasury’s voluntary Capital Purchase Program (CPP) in which Bancorp issued $28 million in senior preferred shares to the U.S. Treasury.Details of the program were given in our press release dated December 2, 2008. Since receipt of the Treasury’s CPP funds, the Bank has increased net loans by $27.1 million through year end. “We are pleased that we were able to rapidly deploy the CPP proceeds in our local community,” said Colombo, “and do our part to help the revitalization of the economy. At the same time, we strengthened our financial position with an expanded capital base.” Bancorp’s total risk-based capital ratio expanded to 14.1% at December 31, 2008 from 12.1% the prior year. For the quarter ended December 31, 2008, Bancorp’s earnings totaled $2.8 million compared to $3.3 million in the comparable quarter of 2007.Diluted earnings per common share for the quarter ended December 31, 2008 were $0.52, compared to $0.62 in the same quarter of 2007. “The Bank continues to produce solid results despite difficult economic conditions,” said Christina Cook, Chief Financial Officer.“Earnings are stable at $12.2 million for the year and loan growth in 2008 was exceptional at $165.7 million while maintaining our strong underwriting standards. Our tax-equivalent net interest margin improved 34 basis points in the year to 5.41% and our efficiency ratio improved to 53.39% in 2008 from 57.10% in 2007.” At December 31, 2008 loans totaled $890.5 million, an increase of $165.7 million, or 22.9%, during 2008.The mix of loans is relatively unchanged from December 31, 2007.In 2008 and the fourth quarter, the Bank’s loan loss provision totaled $5.0 million and $2.2 million, respectively. The increases in the loan loss reserve reflect strong loan growth and an increased allocation for economic uncertainty.Net charge-offs totaling $1.5 million in the fourth quarter of 2008 and $2.6 million for 2008 primarily relate to construction loans secured by real property where the value of collateral has declined. The allowance for loan losses as a percentage of loans totaled 1.12% at December 31, 2008 compared to 1.05% a year ago.At December 31, 2008, non-performing loans, primarily construction loans, totaled $6.7 million, or 0.8%, of total loans. Deposits totaled $852.3 million at December 31, 2008, compared to $834.6 million a year ago, an increase of 2.1%.The 2007 year-end deposit balance includes a $53.0 million short-term deposit placed with the Bank in the last week of December that was held approximately two weeks.Excluding this short-term deposit, growth in 2008 totaled $70.7 million, or 9.0%. In the fourth quarter, Bank of Marin elected to participate in the Federal Deposit Insurance Corporation’s (FDIC) Transaction Account Guarantee Program, which provides unlimited FDIC insurance coverage, effective October 14, 2008, on transaction accounts until December 31, 2009.This insurance is in addition to the temporary FDIC increase in insurance coverage from $100 thousand to $250 thousand on all deposit accounts. 1 Late in the first quarter of 2008, the Bank began to offer a new deposit product, CDARS®, short for Certificate of Deposit Account Registry Service, a network through which the Bank offers Federal Deposit Insurance Corporation insurance coverage in excess of the regulatory maximum by placing deposits in multiple banks participating in the network.CDARS® reciprocal deposits totaled $42.9 million at December 31, 2008.The new product accounted for a modest shift in the mix of deposits from demand and money market accounts to certificates of deposit at December 31, 2008 compared to December 31, 2007. Net interest income of $48.4 million in the year ended December 31, 2008 increased $5.6 million, or 13.1%, from the prior year, reflecting growth in interest earning assets and a decline in the cost of funds, partially offset by lower loan yields in a declining interest-rate environment.Fourth quarter 2008 net interest income totaled $12.8 million, up $1.4 million, or 11.9% from the comparable quarter a year ago, and reflected a similar trend as the full year 2008 compared to 2007.The tax-equivalent net interest margin expanded to 5.41% in 2008 compared to 5.07% in 2007.The tax-equivalent net interest margin totaled 5.36% in the fourth quarter of 2008 compared to 5.27% in the fourth quarter of 2007. Non-interest income totaled $5.4 million in of 2008.Excluding a $457 thousand pre-tax non-recurring gain on the sale of Visa Inc. shares in the first quarter of 2008, a $387 thousand pre-tax non-recurring gain on the 2007 sale of the Visa card portfolio and a $710 thousand pre-tax non-recurring gain recorded in the first half of 2007 related to the sale of the indirect auto portfolio, this represents an increase of $278 thousand, or 6.0% over 2007.The increase primarily reflects an increase in service charges on deposit accounts.
